      Case 2:17-cv-04295-TJH-FFM Document 128 Filed 03/22/19 Page 1 of 1 Page ID #:1648
                                                                           ENT JS-6




                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
 THE ESTATE OF SINUON SAMANTHA PREAM,                                               CASE NUMBER
 ET AL.,
                       PLAINTIFF(S),                                              CV 17-04295-TJH(FFMx)
           v.

 THE CITY OF LONG BEACH, ET AL.,                                         JUDGMENT ON THE VERDICT
                                DEFENDANTS.                                       FOR PLAINTIFF (S)




        This action having been tried before the Court sitting with a jury, the Honorable TERRY J. HATTER, JR.,
District Judge, presiding; the issues having been duly tried and the jury having duly rendered its verdict,


        IT IS ORDERED AND ADJUDGED that the plaintiff(s) THE ESTATE OF SINUON SAMANTHA PREAM, ET
AL., shall recover of the defendants THE CITY OF LONG BEACH, ET AL., the sum as stated on the verdict, and that the
action be dismissed on the merits, pursuant to the verdict filed March 22,2019.




Dated March 22, 2019                                                       CLERK, U.S. DISTRICT COURT
at      8:18 P.M.
                                                                                   By: /s/ Yolanda Skipper
                                                                                        Deputy Clerk




cc:     Counsel of record




CV-49                            JUDGMENT ON THE VERDICT FOR PLAINTIFF(S)
